Citation Nr: 0316897	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
cold injury, left foot, currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.110, Diagnostic Code 7122, and 
as 10 percent disabling for peripheral neuropathy.

2.  Entitlement to an increased evaluation for residuals, 
cold injury, right foot, currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.110, Diagnostic Code 7122, and 
as 10 percent disabling for peripheral neuropathy.

3.  Entitlement to an increased (compensable) evaluation for 
residuals, fracture, left fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1981 to July 1984.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a compensable evaluation for 
residuals, fracture, left fourth toe, denied an evaluation in 
excess of 10 percent for residuals, cold injury, left foot, 
and denied an evaluation in excess of 10 percent for 
residuals, cold injury, right foot.  The veteran timely 
disagreed with those evaluations and, after a statement of 
the case (SOC) was issued in February 2001, submitted a 
timely substantive appeal in March 2001.  By a decision 
issued in September 2001, the Board remanded the claims.  By 
a March 2003 rating decision, the RO increased the evaluation 
for cold injury residuals by separately evaluating peripheral 
neuropathy in each foot, assigning a 10 percent evaluation 
for that disability for left foot neuropathy and a 10 percent 
evaluation for right foot neuropathy.  Nevertheless, the 
veteran's claim for an increased evaluation for disability of 
each foot for residuals of a bilateral cold injury of the 
feet remains in contention.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The claims return following additional development.    

The Board notes that the veteran has not disagreed with any 
aspect of the March 2003 rating decision which granted 
service connection for peripheral neuropathy of the feet.  
The RO assigned an initial 10 percent evaluation for 
peripheral neuropathy of the left foot and an initial 10 
percent evaluation for peripheral neuropathy of the right 
foot, effective in November 2002, following the November 1999 
submission of the claim for an increased evaluation for 
residuals of a bilateral cold injury of the feet.  The Board 
notes that the period allowed for timely disagreement with 
any aspect of the decision, to include the effective date, 
has not yet expired.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted before the undersigned 
Veterans Law Judge in July 2001.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's residuals of cold injury to the left foot 
and to the right foot are manifested by bilateral tenderness, 
cold sensitivity, and subjective reports of discoloration or 
swelling, and by bilateral burning or tingling, and some loss 
of sensation, diagnosed as bilateral peripheral neuropathy, 
but not by tissue loss, objective evidence of nail 
abnormalities or color changes, loss of function, loss of 
strength, or by arthritis on radiologic examination.

3.  The veteran's residuals of a fracture, left fourth toe, 
are manifested by pain on use, pain on palpation of the 
interdigital web space, pain on palpation of the tendon and 
bone, and by radiologic evidence of shortening of the 
metatarsal, but not by loss of function, pain on motion, or 
by arthritis on radiologic examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, cold injury, left foot, where a separate 
compensable evaluation has been assigned for left foot 
peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.110, Diagnostic Code 7122 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals, cold injury, right foot, where a separate 
compensable evaluation has been assigned for right foot 
peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.110, Diagnostic Code 7122 (2002).

3.  The criteria for an increased (compensable) evaluation 
for residuals, fracture, left fourth toe, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to increased 
evaluations for each of the service-connected disabilities at 
issue.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining medical opinion if 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
injury or disease in service; and, (C) indicates that the 
claimed disability or symptoms may be associated with the 
established events, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain 


sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 C.F.R. § 3.159.

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claims and 
inform her whether she or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the enactment of the VCAA, and of the 
general provisions of that Act, and of the regulations 
implementing the Act, by the Board's September 2001 remand, 
which directed the RO to readjudicate the veteran's claims in 
light of the VCAA.

In February 2002, the RO issued a specific letter advising 
the veteran of enactment of the VCAA and informing the 
veteran of the additional evidence required to substantiate 
her claims.  That letter advised the veteran of her 
responsibility to identify additional relevant evidence and 
informed the veteran of the actions in developing the claims 
for which VA would be responsible, such as obtaining 
government records identified as relevant and assisting the 
veteran in obtaining nongovernmental records identified as 
relevant.  Further, although the letter advised the veteran 
that she should submit additional evidence within 30 days, 
the letter specifically informed her that evidence received 
within one year from the date of issuance of the April 2001 
letter would be considered in determining the date from which 
benefits could be paid.  

The RO also issued an additional letter in October 2002 which 
specifically discussed the status of the veteran's claims, 
listed what had been done to assist her with the claim, and 
provided a contact number if she had questions.  Later, in 
March 2003, the RO provided a supplemental statement of the 
claim (SSOC) which again advised the veteran of the enactment 
of the VCAA, and which provided the complete text of the 
revised regulation at 38 C.F.R. § 3.159, which implements the 
VCAA.  

The VCAA notification letter sent to the veteran in February 
2002 essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
indicated that 30 days notice, under the provisions of that 
38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it 
provides a claimant "not less than 30 days" to respond to a 
VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  The Board notes that more than 
one year has elapsed since the veteran was provided with this 
very specific VCAA notice by the RO.  Moreover, additional 
correspondence regarding the status of the claim and VA's 
efforts to develop the claim were sent subsequent to that 
letter, for example, the March 2003 SSOC, which reiterated 
information provided in the February 2002 VCAA notification 
to the veteran.

Following the Board's remand of the veteran's claims, the RO 
undertook further development, obtaining the veteran's 
private clinical records and affording the veteran additional 
VA examination.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist her 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case, including under the VCAA, and 
appellate review consistent with the VCAA may proceed.  

1.  Claim for increased evaluation for residuals, cold 
injuries to both feet

Historically, by a Board decision issued in February 1998, 
the veteran was granted service connection for residuals of a 
cold injury to the feet.  By a rating decision issued in July 
1998, a 10 percent initial evaluation was assigned for the 
combined residuals of bilateral cold injury of the feet from 
June 1995 to January 11, 1998.  Effective from January 12, 
1998, a separate 10 percent initial evaluation was assigned 
for residuals of a cold injury of the right foot and a 
separate 10 percent initial evaluation was assigned for 
residuals of a cold injury to the left foot, under revised 
provisions of Diagnostic Code 7122.  The veteran did not 
disagree with or appeal any aspect of the July 1998 rating 
decision, and that decision became final.

By correspondence submitted in November 1999, the veteran 
sought an increased evaluation for the right foot residuals 
and for the left foot residuals of the cold injury to the 
feet.  In support of this claim, the veteran stated that she 
was having continuing medical complications.  

VA outpatient treatment records dated from January 2000 
through March 2000 reflect that the veteran complained of 
burning and tingling in her feet.  In January 2000, she 
reported that those symptoms were about the same since her 
last evaluation.  The veteran provided a history of frostbite 
both during service and post-service while delivering mail.  
The veteran also complained of burning and tingling of both 
feet.  The veteran's skin was dry and cool but cooler at the 
tips of all toes.  There were no open lesions.  There was no 
apparent edema.  The veteran reported that taking Vitamin B-6 
did not provide relief.  The examiner concluded that there 
was neuropathy secondary to frostbite injury.  Treatment 
options were discussed.  The veteran determined that she did 
not wish to continue taking Elavil or pyridoxine.

On VA examination conducted in May 2000, the veteran stated 
that she had tingling in each foot that was always there.  
She reported some discoloration of her toes.  The findings 
were the same in both the right and left foot.  Bilaterally, 
there was slight tenderness on the dorsum of the midfoot and 
on the plantar surface of the midfoot on the right.  Dorsalis 
pedis pulses were 2+ bilaterally.  There was no mottling of 
the skin.  The feet were not clammy or cold.  There was no 
discoloration of the toes.  Capillary refill was good.  
Dorsiflexion was from 0 degrees to 10 degrees with no pain.  
Plantar flexion was from 0 to 40 degrees with no pain.  The 
veteran was able to walk on her toes and on her heels.  Her 
gait was normal.  Neurological examination disclosed 
diminished Semmes Weinstein monofilaments bilaterally, 
consistent with mild peripheral neuropathy.  The examiner 
concluded that there was a cold injury to the feet 
bilaterally.

By a statement submitted in September 2000, the veteran 
contended that the examination on which denial of her claim 
for an increase was based was not thorough.

On VA examination conducted in November 2002, the veteran 
reported continuous tingling in the toes, more noticeable at 
rest, such as when she was going to sleep.  She also reported 
numbness in the feet when exposed to the cold, as well as 
cold sensitivity and inability to tolerate air conditioning.  
She reported cracking of the nails but no fungal infection.  
She also reported discoloration of the toenails and skin of 
the feet.  Objectively, there was loss of hair over the 
dorsum of the feet and over the toes.  The skin color was 
normal.  There was also a subjective sensory loss to 
temperature and pain in the toes compared to the mid-shins.  
The veteran's feet appeared mildly cold.  Range of motion and 
strength were normal bilaterally.  The examiner concluded 
that the veteran had a cold injury and neuropathy 
bilaterally, but concluded that the large nerve fibers were 
intact and there was no loss of function, no tissue loss, or 
balance changes.

The Board notes that the rating criteria applicable to cold 
injuries was revised effective January 12, 1998.  As the 
veteran submitted the claim for an increased evaluation in 
November 1999, only the revised criteria, as effective from 
January 1998, are applicable to this claim.  Under the rating 
criteria for evaluation of residuals of cold injuries, as 
modified effective in January 1998, when there are cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 20 percent disability evaluation is 
warranted.  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 30 
percent disability evaluation is warranted.   38 C.F.R. § 
4.104 Diagnostic Code 7122 (effective January 12, 1998). 

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998.  See 63 Fed. Reg. 37,778-
37,779 (July 14, 1998).  The additional amendment clarifies 
that amputations of fingers and toes must be separately 
evaluated, and that complications, such as skin cancer or 
peripheral neuropathy, should be separately evaluated.  
38 C.F.R. § 4.110, Diagnostic Code 7122, N.1.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code (DC) 7122.  Id.  
It was also noted that arthralgia is but one type of pain 
that will satisfy the evaluation criterion.  63 Fed. Reg. 
37,779.

In this case, the veteran has been granted a separate, 
compensable, 10 percent evaluation for each foot for 
peripheral neuropathy, in accordance with Note 1.  Since the 
symptoms identified as associated with peripheral neuropathy, 
primarily burning and tingling of the feet, have been 
separately evaluated to support the grant of a compensable 
evaluation for peripheral neuropathy, discussion of those 
symptoms cannot be used to support an evaluation in excess of 
10 percent for the residuals of a cold injury to the feet.  

The symptoms and factors of disability evaluated under DC 
7122 include the veteran's complaints of pain with walking, 
tenderness, mild, subjective loss of vibratory sense and 
sensory loss to temperature and pain roughly below the ankle.  
In additional, the veteran has reported subjective complaints 
of swelling and discoloration of her skin, although the 
majority of examiners have stated that the veteran's skin 
color is normal.  Although at least one examiner stated that 
there was hyper pigmentation of the veteran's skin, the 
majority of the examiners concluded that the skin color of 
the veteran's feet was normal.  The Board finds, as a matter 
of fact, that the objective determinations that the veteran's 
skin color is normal are more persuasive than the veteran's 
lay statements that she believes the skin of her feet are 
discolored.  

The criteria for an evaluation in excess of 10 percent 
require that the veteran show evidence of arthralgia, or 
other pain, and numbness or cold sensitivity plus tissue 
loss, which the medical evidence establishes is not present, 
or nail abnormalities, which the medical evidence established 
are not present, or impaired sensation, hyperhidrosis, or x-
ray abnormalities.  In this case, there is impaired sensation 
to vibration on objective examination, but this was 
attributed by the November 2002 VA examiner to neuropathy.

The examiner who conducted the November 2002 VA examination 
also noted that "there is some mild loss of hair . . . and 
mild atrophic skin changes which I think would also support 
evidence for mild neuropathy."  Based on this medical 
opinion, the Board finds that the evidence of mild hair loss, 
skin changes and loss of sensation present must be evaluated 
as part of the disability due to peripheral neuropathy, and 
cannot serve as an evidentiary basis for an increased 
evaluation in excess of 10 percent for residuals of cold 
injury evaluated under DC 7122.

The evidence establishes that the veteran has arthralgia of 
the feet and some loss of sensation.  Those symptoms are not 
part of the symptomatology evaluated as part of the grant of 
service connection for peripheral neuropathy, and evaluation 
of the disability as compensable under DC 8620.  However, 
those symptoms, together with the other manifestations of 
cold injury which have not been attributed to peripheral 
neuropathy, do not provide a basis for a finding that the 
veteran meets the criteria for a 30 percent evaluation for 
cold injury residuals as to either foot.  Expressed another 
way, without inclusion of symptoms attributed to peripheral 
neuropathy, the veteran does not meet the criteria for a 30 
percent evaluation under DC 7122 in either foot.  Regulations 
applicable to evaluation of service-connected disabilities 
preclude evaluation of symptoms under both DC 7122 and under 
DC 8620.  38 C.F.R. § 4.14.  Thus, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under DC 7122 for cold injury residuals, left foot, or cold 
injury residuals, right foot.  

The Board has therefore considered whether an increased 
evaluation in excess of 10 percent is available under any 
other diagnostic code.  As noted, DC 7122 requires that 
amputations of fingers or ties due to cold injury be 
evaluated separately, but, in this case, there are no 
amputations, and an evaluation in excess of 10 percent is not 
warranted under this criterion.  Other disabilities which are 
part of the residuals effects of cold injury are also 
separately evaluated.  In this case, separate, compensable 10 
percent evaluations have been assigned for peripheral 
neuropathy.  There are no other diagnosed complications or 
other disorder, and there is no basis for an evaluation in 
excess of 10 percent under any other diagnostic code, in the 
absence of any other diagnosed complication or disorder 
residual to the veteran's bilateral cold injury to the feet.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for cold injury residuals evaluated as 
10 percent disabling for the right foot and 10 percent 
disabling for the left foot under DC 7122, where a 10 percent 
evaluation for separately-diagnosed peripheral neuropathy as 
also been assigned.  The evidence to establish that the 
veteran is entitled to more than a 10 percent evaluation 
under DC 7122 is not in equipoise.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  

2.  Claim for compensable evaluation for residuals, fracture, 
left fourth toe

Historically, the veteran was granted service connection for 
a fracture of the left fourth toe, effective in July 1984, 
following the veteran's service separation, and a 
noncompensable evaluation was assigned.  That evaluation 
remains in effect, unchanged.

In November 1999, the veteran sought an increased evaluation 
for the service-connected fourth metatarsal fracture.  On VA 
examination conducted in May 2000, the veteran stated that 
her left fourth toe hurt, especially with cold weather.  
There was some stiffness, and she reported that prolonged 
standing, which was required in her occupation as a window 
clerk, caused her toe to hurt.  The examiner noted that 
radiologic examination of the left fourth toe disclosed mild 
foreshortening of the fourth metatarsal.

VA outpatient treatment records dated in January 2000 noted 
that there was pain associated with palpation of the extensor 
tendons to the fourth left metatarsal and along the shaft of 
the bone.

At a hearing before the Board conducted in July 2001, the 
veteran testified that her private podiatrist felt she might 
have a neuroma on the left related to the fracture of the 
left fourth metatarsal.  A private treatment note dated in 
August 2001 disclosed a diagnosis of an interdigital neuroma.

Private clinical records dated in June 2001 noted that the 
veteran had hyperpigmented lesions on both feet.  A July 2001 
private radiologic examination disclosed no signs of osseous 
or joint abnormality.  

On VA examination conducted in November 2002, the veteran was 
able to flex the left toe to 80 degrees without pain or 
weakness limitation and extension was to 20 degrees without 
pain.  There was no fatigability on repeated motion.  There 
was no instability.  Radiologic examination disclosed no 
arthritis.  The veteran reported parasthesias around the left 
fourth toe.  The examiner concluded that there was some 
compression of the metatarsal producing some pain around the 
fourth web space.  The examiner concluded that there was no 
evidence of neuroma and no other disability of the left 
fourth toe.  

The veteran's disability due to residuals of a fracture of 
the left fourth metatarsal is evaluated as noncompensable 
under 38 C.F.R. § 4.71a, DC 5283.  DC 5283 pertains to the 
evaluation of malunion or nonunion of the tarsal or 
metatarsal bones.  A 10 percent evaluation is warranted if 
the malunion or nonunion is moderate in nature.  A 20 percent 
evaluation is warranted if the disorder is moderately severe, 
and a 30 percent evaluation is provided if the disorder is 
severe.

In this case, the medical evidence establishes that the 
veteran does not have malunion or non-union of the left 
fourth metatarsal, although there is an area of compression 
or foreshortening of the metatarsal, and this is associated 
with some pain in the interdigital web space or pain on 
palpation, although a neuroma is not currently present.  In 
the absence of any evidence of malunion or non-union, the 
veteran is not entitled to a compensable evaluation under DC 
5283.  

The Board has considered whether the veteran is entitled to a 
compensable evaluation under any other applicable diagnostic 
code.  There is no medical evidence indicated that the 
veteran has flat feet, bilateral weak foot, claw feet, or 
anterior metatarsalgia, hallux valgus, hallux rigidus, or 
hammertoe, so rating her disability by analogy to DCs 5276, 
5277, 5278, 5279, 5280, 5281, or 5282, would not be 
appropriate.  38 C.F.R. § 4.71a, DCs 5276-5282 (2002).  

DC 5172 provides that amputation of one or two toes, other 
than the great toe, with removal of the metatarsal head, 
warrants a 20 percent rating. Amputation of one or two toes, 
other than the great toe, without removal of the metatarsal 
head, warrants a zero percent rating.  However, the medical 
evidence in this case establishes that the veteran's left 
fourth toes disability does not meet or approximate the 
criteria for amputation of that toe or loss of use of the 
toe.

While the veteran has complained of having pain in the toe on 
use, there was no objective evidence of pain on motion of the 
left fourth toe during the VA examinations, and the VA 
examiner who conducted the November 2002 VA examination 
concluded that there was no objective evidence of increased 
pain secondary to a fracture, although there was pain on 
palpation of the interdigital web space.  The Board notes 
that a private examiner also noted pain with palpation of the 
left fourth tendon or bone.  

The Board further notes that pain on use is considered a 
major factor in evaluating disability.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, the veteran is also evaluated for arthralgia of 
the left foot as one factor in the compensable, 10 percent 
evaluation for left foot residuals of a cold injury.  
Additionally, the veteran is also evaluated for burning and 
tingling of the left foot as one factor in the 10 percent 
evaluation assigned for peripheral neuropathy of the left 
foot.  On objective examination, the veteran did not have 
pain on motion of the left fourth toe.  

For this reason, the Board finds that the veteran's pain on 
use of the left fourth toe cannot be distinguished from the 
veteran's complaints of pain on use, tenderness of the feet, 
and arthralgia of the left foot.  Those complaints are 
addressed in the evaluation assigned under DC 7122.  The 
veteran's complaints of pain at the left fourth toe on use 
are certainly credible.  However, the veteran's left fourth 
toe pain on use must be considered part of the veteran's left 
foot pain on use which is evaluated under DC 5283.  As such, 
because the same symptom, pain at the left fourth toe, cannot 
be compensated under two different diagnostic codes.  Pain in 
the left fourth toe does not warrant a compensable evaluation 
for the left fourth toe under DC 5283.  38 C.F.R. § 4.14.

The Board has considered the veteran's testimony that she had 
a neuroma of the left foot due to the left fourth metatarsal 
fracture.  However, although there is one private clinical 
note indicating that a neuroma is present, there is no 
evidence of ongoing treatment of a neuroma.  The VA examiner 
who conducted the November 2002 VA examination concluded that 
there was no neuroma present.  The Board finds that the VA 
examination report is of greater persuasive value, since it 
is more recent.  The evidence is against a finding that a 
compensable neuroma of the left fourth metatarsal is present.  

The evidence is not in equipoise to establish that the 
veteran has left fourth toe pain which is not compensated 
under DC 7122 as applied to the left foot or DC 8620 as 
applied to the left foot.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  The claim for an increased 
(compensable) evaluation for the residuals of a fracture, 
left fourth toe, must be denied.  


ORDER

The appeal for an evaluation in excess of 10 percent for 
residuals, cold injury, left foot, where a separate, 
compensable evaluation has also been assigned for peripheral 
neuropathy, is denied.  

The appeal for an evaluation in excess of 10 percent for 
residuals, cold injury, left foot, where a separate, 
compensable evaluation has also been assigned for peripheral 
neuropathy, is denied.  

The appeal for entitlement to an increased (compensable) 
evaluation for residuals, fracture, left fourth toe, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

